Exhibit 10.49

 

March 31, 2010

 

Russell Goldsmith

City National Bank

400 North Roxbury, 8th Floor

Beverly Hills, CA 90210

 

Dear Russell:

 

This is to confirm the following amendments to your Amended and Restated
Employment Agreement dated December 22, 2008 (“Agreement”).  All capitalized
terms used herein and not otherwise defined herein have the meanings set forth
in the Agreement.

 

1.                                       Section 6(a) of the Agreement is
amended to add the following to the end thereof:

 

Notwithstanding the foregoing, the aggregate amount of Annual Bonus paid to
Goldsmith pursuant to all such bonus plans for the fiscal year ending
December 31, 2010 shall be not less than the Target Bonus Amount for 2010 if
plan goals are achieved, scaled up to 200% of the Target Bonus Amount for 2010
if 154% of plan goals are achieved (rather than 130% of plan goals as in the
immediately preceding sentence) and scaled down to 15% of the Target Bonus
Amount for 2010 if 70% of plan goals are achieved, in accordance with the
methodology established by the Committee and provided to Goldsmith as of the
date hereof.

 

2.                                       Section 10(f) of the Agreement is
amended to substitute for the term “ninetieth (90th) day” in each place where it
is used, the term “thirtieth (30th) day”.

 

3.                                       Other than as set forth herein, the
Agreement remains in full force and effect.

 

Please sign this letter confirming your agreement to the foregoing amendments of
Section 6(a) and 10(f) of your Agreement.

 

Accepted & Agreed

 

City National Bank

 

 

 

 

 

 

  /s/ Russell Goldsmith

 

By

/s/ Christopher J. Carey

Russell Goldsmith

 

 

Christopher J. Carey

 

 

 

EVP and Chief Financial Officer

 

 

 

 

 

City National Corporation

 

 

 

 

 

By

/s/ Christopher J. Carey

 

 

 

Christopher J. Carey

 

 

 

EVP and Chief Financial Officer

 

--------------------------------------------------------------------------------